Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered October 2, 1986, convicting her of grand larceny in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We have considered the contention raised by the defendant pro se and find it to be without merit (see, People v Kazepis, *631101 AD2d 816). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.